Title: To John Adams from Alexander Gillon, 14 March 1780
From: Gillon, Alexander
To: Adams, John


     
      Sir
      Amstm 14 March 1780
     
     I should have had the pleasure of answering your respectfull favour of 20th. past ere now had I not waited to have inform’d you what was doing here. The States are still sitting and I have reason to believe will not adjourn soon, various are the Reports of their proceedings but from what I am able to gather from there I can depend on. The Grand business is done between the Northern Powers on A footing very convenient to this Country as it must compel the English to quit interrupting the Trade of the Neutral Powers. Was I sure this Letter wou’d meet no Eye but yours I could say much on this pleasing subject but few Letters there are that pass into the direct chance without inspection. I shall however seek a private safe hand to write you fully on some very interesting matters that are now in Agitation and others that was put in Execution the 4 Instant. It gives me great pleasure to be Assurd of your Countenance and Aid and that you differ from Other Opinions on the propriety of any of the United States entering into such separate engagements as I am authorisd to make, it is A priviledge I hope every state will ever preserve pressure of enforcing their own Sovereignty. I thank you for your Advice on the Ships in Question, shall follow it and shall take the Liberty of acquainting you with the Result. I am with fervent wishes for your Wellfare Sir Your most Obdt. & most hble Servt.,
     
      A. Gillon
     
    